Title: To Thomas Jefferson from William Adamson, 30 January 1803
From: Adamson, William
To: Jefferson, Thomas


          
            Esteemed friend
            Philadelphia the 30th. of Jany. 1803
          
          When I had the pleasure of seeing thee last year at Washington, I promised to send thee a copy of Rufs: King’s Lettr. to my friend Henry Jackson granting him permission to come to America, & on going to Carlisle, I accordingly applied to my said frd. for a Copy, who replied that he wd. shortly go on to Washington & hand thee the original!—He did go there soon after, but his diffidence got the better of his strong desire to enjoy the pleasure of thy acquaintance; & on his return home he wrote me that seeing the base lengths wch. the Federal papers went in foul abuse of thy hospitable attentions to some individuals obnoxious to the malice of that maligning faction, he thought it best to avoid the possibility of their vilifying thee on his account, he being proscribed by the British government, for his attachment to free representative government, & abhorrence of that wch is corrupt & oppressive, as theirs is become: & knowing that their partizans in this Country are full as vindictive as themselves, he thought it most prudent for that time to decline his intended visit to thee!—An occasion has however recently occurr’d, for calling upon him for Rufus King’s letter! Subsequent to the late peace in Europe, the British government relax’d in it’s rigours towards the Irish state prisoners, & I believe all or most of them are now liberated: & some of them are come to this Country: these have united with the Aliens before resident here, in a Memorial to the present Congress for an amelioration of the late naturalization Law, enacted by that body: in which they took occasion to advert to the hostility of the late administration to Aliens of known republican principles, particularly the Irish, as evinced by the interference of the American Minister at the Court of St. James, with the British Government, to prevent their being allowed to emigrate to the United States; by which many respectable, industrious & opulent republicans, & some of first rate literary talents, were detain’d in dungeons near four years longer!—lest this should be cavill’d at, or it’s authenticity disputed, by the friends of that administration, my friend Edwd: Hudson, one of the late prisoners of Fort George, wrote to our frd. Hen: Jackson for the Lettr., in order to send a copy of it to the friendly member who presents the Memorial to Congress, & received the original copy of wch. & of the memorial, as well as of E: Hudson’s Lettr. & H: Jackson’s answer, I now take the liberty of inclosing to thee, in order that thou mayest have a view of the whole ground: and knowing thee to be friendly to virtuous republican Aliens, I have great pleasure in assuring thee, on this occasion, that all my Countrymen who have taken asylum in this Country, from British Tyranny, are to a man strongly attach’d to the constitution of the united states, & inexpressibly happy in the present administration of this Government, in so much that I declare I believe they appreciate it more highly than the native patriots; from the glaring contrast of former missery, & Present happiness—of slavery and liberty! oppression & freedom! and tho this experience excited their jealousy against the venal measures of the late administration; it strengthens their confidence in the present, whose measures promise permanency to the blessings they enjoy under its mild & equal government:—a proof, I trust, sufficient, of the injustice of the charge that the Irish cannot be satisfied under any governmt: as Wm. Pitt & Rufus King, & all the enemies of real (not nominal) free government wd. have it.
          I have the happiness now to call thee my fellow Citizen, having been enfranchized under the five years act of naturalization; & am with great esteem & regard 
          Thy respectful friend
          
            Wm Adamson
          
        